Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al., US 2015/0207100.  
Regarding claim 1, Saito teaches (figs. 20-21B and related text) an electronic device comprising: a substrate (111, fig. 20) including an element region (20); a first electrode (13) provided in the element region (20) on the substrate (111); a second electrode (16) that faces the first electrode and is provided across from the element region (20) to an outside of the element region (to the left 20), the second electrode including a first electrically conductive film [0079]; and a protective film (17) that covers the first electrically conductive film (16), the protective film (17) being provided across from the element region (20) to the outside of the element region (fig. 20), wherein a first end part of the second electrode and a second end part of the protective film are overlapped (fig. 20) with each other in a plan view (to the extent one is able to see from above in the present application, Saito also teaches the same), and the first end part of the second electrode is positioned under the second end part of the protective film (to the left of 20. Fig. 20), the first end part of the second electrode (16) being provided at the outside of the element region, the second end part of the protective film (17) being provided at the outside of the element region (fig. 20).  

Regarding claim 3, Saito teaches the first electrically conductive film (16/28/29 [0101], 28 can be made with the same material as 16) is provided in the second groove (conductor in 27A) of the planarizing film (28) and extends to an outside of the second groove (fig. 20).  
Regarding claim 4, Saito teaches the second electrode further includes a second electrically conductive film (fig. 20, conductor in 27B) and the second electrically conductive film has a third end part that is provided inside the second groove (fig. 20).  
Regarding claim 5, Saito teaches a functional layer (14) provided between the first electrode (13) and the second electrode (16).  
Regarding claim 6, Saito teaches the functional layer includes an organic light-emitting material [0083].  
Regarding claim 7, Saito teaches the second electrode (16) includes a light-transmissive electrically conductive material [0079].  
Regarding claim 15, Saito teaches the second end part of the protective film (17) is a portion of the protective film farthest from the element region (any portion of 17 to the left 20, fig. 20).  
Regarding claim 16, Saito teaches a second substrate (19) that faces the first substrate (111) with the first electrode (13), the second electrode (16), and the protective film (17) being interposed in between (fig. 20); and a sealing section (23) that is provided between the protective film (17) and the second substrate (19) at the outside of the element region (fig. 20), and seals the element region (20), wherein the second end part of the protective film and a third end part of the second substrate (19) are 
Regarding claim 17, Saito teaches an entirety of the second end part of the protective film (17) is spaced from the substrate (111, fig. 20).  
Regarding claim 18, Saito teaches (figs. 20-21B and related text) an electronic device (1G, fig. 20) comprising: a substrate (111) including an element region (20) and a peripheral region (region outside of 20) outside of the element region (fig. 20); a first electrode (13) in the element region (20) on the substrate (111); a second electrode (16) extending from the element region to the peripheral region (fig. 20), wherein the second electrode includes a first electrically conductive film [0080], and the second electrode has a first sidewall in the peripheral region (fig. 20); and a protective film (17) over the first electrically conductive film (16), wherein the protective film extends from the element region to the peripheral region (fig. 20), the protective film has a second sidewall in the peripheral region (fig. 20), and the first sidewall is aligned with the second sidewall (fig. 20).  
Regarding claim 19, Saito teaches the first sidewall is a portion of the second electrode farthest from the element region (one can pick a portion of the first sidewall that is furthest from the element region).  
Regarding claim 20, Saito teaches the second sidewall is a portion of the protective film farthest from the element region (one can pick a portion of the second sidewall that is furthest from the element region consistent with the first sidewall). 
Regarding claim 21, Saito teaches a second substrate (19), wherein the protective film (17) is between the second substrate (19) and the substrate (111), wherein the second substrate (19) comprises a third sidewall (sidewall of 19 outside of 20), and the third sidewall is aligned with the first sidewall (fig. 20, note align is a non-limiting limitation).  

Regarding claim 23, Saito teaches the sealing section (23, fig. 20) has a fourth sidewall, and the fourth sidewall is aligned with the first sidewall (fig. 20).  
Regarding claim 24, Saito teaches an entirety of the protective film (17) is spaced from the substrate (111, fig. 20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811